UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2012(Unaudited) DWS Mid Cap Growth Fund Shares Value ($) Common Stocks 96.9% Consumer Discretionary 20.1% Auto Components 1.8% BorgWarner, Inc.* (a) Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.3% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* Household Durables 2.8% Jarden Corp. (a) Newell Rubbermaid, Inc. (a) Toll Brothers, Inc.* (a) Internet & Catalog Retail 1.2% Priceline.com, Inc.* (a) Media 0.5% Cinemark Holdings, Inc. Multiline Retail 1.0% Family Dollar Stores, Inc. Specialty Retail 8.7% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* Children's Place Retail Stores, Inc.* (a) DSW, Inc. "A" Guess?, Inc. (a) PetSmart, Inc. (a) Tiffany & Co. (a) Ulta Salon, Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 1.8% Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* (a) Consumer Staples 3.0% Food Products 1.5% Green Mountain Coffee Roasters, Inc.* (a) McCormick & Co., Inc. (a) Household Products 1.5% Church & Dwight Co., Inc. (a) Energy 8.3% Energy Equipment & Services 6.3% Core Laboratories NV (a) Dresser-Rand Group, Inc.* Ensco PLC "A" FMC Technologies, Inc.* (a) National Oilwell Varco, Inc. Oil States International, Inc.* Oil, Gas & Consumable Fuels 2.0% Alpha Natural Resources, Inc.* Pioneer Natural Resources Co. (a) Ultra Petroleum Corp.* (a) Financials 8.1% Capital Markets 3.0% Affiliated Managers Group, Inc.* (a) Invesco Ltd. Lazard Ltd. "A" TD Ameritrade Holding Corp. (a) Commercial Banks 1.0% Prosperity Bancshares, Inc. (a) Diversified Financial Services 1.5% Portfolio Recovery Associates, Inc.* (a) Insurance 1.6% W.R. Berkley Corp. (a) Real Estate Management & Development 1.0% CBRE Group, Inc.* Health Care 15.5% Biotechnology 2.6% Alkermes PLC* (a) Incyte Corp., Ltd.* (a) Regeneron Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 1.3% Thoratec Corp.* Health Care Providers & Services 6.1% AmerisourceBergen Corp. (a) Centene Corp.* (a) DaVita, Inc.* (a) Fresenius Medical Care AG & Co. KGaA (ADR) Humana, Inc. Health Care Technology 1.2% SXC Health Solutions Corp.* (a) Life Sciences Tools & Services 1.5% Agilent Technologies, Inc. Pharmaceuticals 2.8% Pacira Pharmaceuticals, Inc.* (a) Questcor Pharmaceuticals, Inc.* (a) Industrials 15.0% Aerospace & Defense 1.5% BE Aerospace, Inc.* Commercial Services & Supplies 1.3% Stericycle, Inc.* (a) Construction & Engineering 0.8% Chicago Bridge & Iron Co. NV Electrical Equipment 3.1% General Cable Corp.* (a) Rockwell Automation, Inc. The Babcock & Wilcox Co.* Machinery 2.9% Joy Global, Inc. (a) Manitowoc Co., Inc. (a) WABCO Holdings, Inc.* (a) Professional Services 3.6% IHS, Inc. "A"* (a) Robert Half International, Inc. (a) Verisk Analytics, Inc. "A"* Road & Rail 0.9% Kansas City Southern (a) Trading Companies & Distributors 0.9% United Rentals, Inc.* Information Technology 18.9% Communications Equipment 1.5% F5 Networks, Inc.* (a) Harris Corp. (a) Computers & Peripherals 1.5% Western Digital Corp.* Internet Software & Services 1.0% Equinix, Inc.* (a) IT Services 3.3% Syntel, Inc. (a) Teradata Corp.* VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 4.8% Altera Corp. Analog Devices, Inc. ARM Holdings PLC (ADR) (a) Avago Technologies Ltd. (a) ON Semiconductor Corp.* Skyworks Solutions, Inc.* Software 6.8% Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* (a) Concur Technologies, Inc.* Informatica Corp.* (a) Intuit, Inc. MICROS Systems, Inc.* QLIK Technologies, Inc.* Red Hat, Inc.* Materials 8.0% Chemicals 4.2% Albemarle Corp. (a) CF Industries Holdings, Inc. Rockwood Holdings, Inc. Westlake Chemical Corp. (a) Containers & Packaging 1.0% Crown Holdings, Inc.* Metals & Mining 1.4% Allegheny Technologies, Inc. (a) Cliffs Natural Resources, Inc. (a) Walter Energy, Inc. Paper & Forest Products 1.4% Schweitzer-Mauduit International, Inc. (a) Total Common Stocks (Cost $283,021,774) Securities Lending Collateral 39.3% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $129,057,502) Cash Equivalents 3.2% Central Cash Management Fund, 0.14% (b) (Cost $10,516,468) % of Net Assets Value ($) Total Investment Portfolio (Cost $422,595,744) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $421,834,389.At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $36,264,174.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $51,327,572 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,063,398. (a) All or a portion of these securities were on loan.The value of all securities loaned at June 30, 2012 amounted to $130,598,904, which is 39.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
